              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                   Case No. 14-CR-226-JPS
 v.

 ANTHONY D. COOK,
                                                                  ORDER
                     Defendant.


1.    BACKGROUND

      On September 28, 2020, Defendant filed a motion to appoint counsel

to assist him in filing a motion for compassionate release. (Docket #96).

Subsequently, the Court referred this matter to Federal Defender Services

(“FDS”) for review. (Docket #97). FDS, on Defendant’s behalf, filed a motion

and brief in support of Defendant’s compassionate release. (Docket #101).

The Government filed a response opposing Defendant’s motion. (Docket

#105). Thereafter, FDS filed a reply. (Docket #106). Having considered the

parties’ submissions, the Court is obliged to deny Defendant’s motion.

2.    FACTS

      2.1    Defendant’s Background

      Defendant is a 41-year-old inmate at Federal Correctional Institution

Milan (“FCI Milan”), a low-security prison in Milan, Michigan. (Docket

#101 at 4). He suffers from a number of health conditions, including severe

obesity (Defendant has a BMI of 41), hypertension, and prediabetes. (Id.)

      In early 2013, Defendant boarded a bus from Chicago to Milwaukee

with plans to rob a check-cashing business with his stepfather’s brother and

several others. (Docket #48 at 9). After Defendant arrived, the group drove



 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 1 of 11 Document 107
to Community Financial in Milwaukee to execute the robbery with the help

of a Community Financial employee. (Id. at 7–8). While in the vehicle, the

men passed around a .40 caliber pistol which Defendant handled. (Id. at 8).

When they arrived at Community Financial, two of the men, Coleman J.

Ferrell and Defendant, entered the business. (Id.) Ferrell “pulled out a

firearm and tackled the security guard . . . placed a firearm in the face of the

security guard as he held him on the ground . . . [and] stated ‘don't make

me shoot you!’” (Id. at 7). Defendant, wearing a mask, worked with the

employee to access the safe and steal approximately $337,100 in cash. (Id. at

8). Defendant fled with his coconspirators. (Id. at 8).

       In 2015, Defendant pleaded guilty to robbery in violation of 18 U.S.C.

§ 1951(a) and brandishing a firearm in relation to a crime of violence in

violation of 18 U.S.C. § 924(c). (Docket #56 at 1). This Court sentenced

Defendant to a below-guidelines term of 144 months of imprisonment, to

be followed by three years of supervised release. (Id. at 2–4); (Docket #105

at 1). Defendant has served about 65% of his term and has a projected

release date of March 8, 2025. (Docket #101 at 3). This was Defendant’s fifth

felony conviction on a criminal record spanning over two decades. (Docket

#48 at 12–16; #105 at 1). Prior to this crime, Defendant’s convictions

consisted of non-violent drug and gambling offenses. (Docket #48 at 12–16).

       The Bureau of Prisons (“BOP”) has labeled Defendant as “low” risk,

with “minimum” violent risk. (Docket #101 at 13; #101-3). Notably,

Defendant does not have a disciplinary record. While in prison, Defendant

became certified to operate a forklift and plans to pursue employment in

that field. (Docket #96 at 3). His work supervisor at FCI Milan has provided

Defendant with a letter of recommendation for future employment, which

highlights Defendant’s work ethic. (Docket #101 at 13, #101-2). If granted


                            Page 2 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 2 of 11 Document 107
compassionate release, Defendant plans to live with his mother and

stepfather in Illinois. (Docket #101 at 13).

       2.2       FCI Milan

       Defendant seeks compassionate release from FCI Milan due to

COVID-19, which poses significant health risks to persons with Defendant’s

medical conditions. As of December 21, 2020, there are 64 active inmate

COVID-19 cases and 17 active staff cases at the institution, and there have

been three inmate deaths.1 Additionally, 129 inmates and 55 staff have

recovered from the virus at FCI Milan.2

3.     LEGAL STANDARD

       Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term of

imprisonment if “extraordinary and compelling reasons warrant such a

reduction.” Until recently, only the Bureau of Prisons could file a motion

for reduction of a defendant’s sentence. United States v. Gunn, No. 20-1959,

2020 WL 6813995, at *1 (7th Cir. Nov. 20, 2020). In 2018, Congress passed

the First Step Act, establishing that a court may “grant compassionate

release on a prisoner’s own request, provided that the prisoner first allowed

the Bureau to review the request and make a recommendation (or it let 30

days pass in silence).” Id. The statute further directs courts to consider

whether (1) a reduction is consistent with “the factors set forth in section

3553(a) to the extent that they are applicable,” (2) “extraordinary and

compelling reasons warrant such a reduction,” and (3) “such a reduction is




       1 See  Fed.      Bureau       of      Prisons,    COVID-19      Cases,
https://www.bop.gov/coronavirus/ (last visited December 21, 2020).
       2   Id.


                            Page 3 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 3 of 11 Document 107
consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

       Pursuant to its instructions from Congress, but prior to the passage

of the First Step Act, the Sentencing Commission “promulgated a policy

statement regarding compassionate release.” United States v. Mays, No. 1:08-

CR-00125-TWP-DML, 2020 WL 7239530, at *2 (S.D. Ind. Dec. 9, 2020) (citing

United States Sentencing Guidelines (“U.S.S.G.”) § 1B1.13). In addition to

the requirements found in § 3582(c)(1)(A), the policy statement instructs

courts to determine that “[t]he defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13.

       The Application Notes to the policy statement go on to define

“extraordinary and compelling reasons” as including certain listed medical

conditions (e.g., terminal illnesses), age-related declines in health, family

circumstances, and “[o]ther [r]easons . . . [a]s determined by the Director of

the Bureau of Prisons” (the “catchall” provision). U.S.S.G. § 1B1.13 cmt.

n.1(A)–( D); Gunn, 2020 WL 6813995, at *2.

       The Sentencing Commission has not revised the policy statement to

reflect that prisoners may initiate motions for compassionate release under

the First Step Act. Gunn, 2020 WL 6813995, at *2. The policy statement opens

with, “[u]pon motion of the Director of the Bureau of Prisons.” U.S.S.G. §

1B1.13. Based on the foregoing, this circuit recently held that the policy

statement is not applicable to prisoner-initiated motions for compassionate

release. Gunn, 2020 WL 6813995, at *2. Therefore, a court has discretion

when determining what constitutes an “extraordinary and compelling”

reason warranting compassionate release. Id. (“[T]he trailing paragraph of

§ 3582(c)(1)(A) does not curtail a district judge’s discretion. Any decision is


                            Page 4 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 4 of 11 Document 107
‘consistent with’ a nonexistent policy statement.”). And a district court may

“make the same determinations that would normally be left to the Director

of the Bureau of Prisons [under the catchall provision at U.S.S.G. § 1B1.13

cmt. n.1(D)].” United States v. Brown, No. 01-CR-196-JPS, 2020 WL 4569289,

at *4 (E.D. Wis. Aug. 7, 2020).3

       While judges reviewing prisoner-initiated motions are not formally

constrained by the Sentencing Commission’s guidelines, the existing policy

statement “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Id. Accordingly, in addition to determining whether the

defendant has exhausted his administrative rights to appeal, this Court will

evaluate prisoner-initiated motions for compassionate release “with due

regard for the guidance provided in § 1B1.13” by deciding:

       (1) whether a defendant has presented an extraordinary and
       compelling reason warranting a sentence reduction;
       (2) whether the defendant presents a danger to the safety of
       any other person or to the community, as provided in 18
       U.S.C. § 3142(g); and (3) whether the applicable sentencing
       factors in § 3553(a) favor granting the motion.

Mays, 2020 WL 7239530, at *3.

4.     ANALYSIS

       4.1     Exhaustion

       Before a court may grant a motion for compassionate release, the

defendant must either “fully exhaust[] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf”


       3 Though decided prior to Gunn, the court in Brown accurately predicted
that the sentencing guidelines do not prohibit courts from exercising discretion in
determining which circumstances constitute “extraordinary and compelling.”
Brown, 2020 WL 4569289, at *4.


                            Page 5 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 5 of 11 Document 107
or at least 30 days must have lapsed “from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A). “Failure to exhaust administrative remedies is an affirmative

defense, not a jurisdictional issue that the court must reach even if the

litigants elect not to raise it.” Gunn, 2020 WL 6813995, at *1 (internal

citations omitted).

       In the present case, although the parties cite different dates for when

Defendant filed his request with the warden of FCI Milan and when his

request was denied, both parties agree that 30 days have passed, and

Defendant has exhausted his administrative rights. (Docket #101 at 7;

Docket #105 at 4).4

       4.2    Extraordinary and Compelling Circumstances

       “[T]he mere presence of COVID-19 in a particular prison (or in the

BOP generally) cannot justify compassionate release.” United States v.

Melgarejo, No. 12-CR-20050-JES-DGB, 2020 WL 2395982, at *3 (C.D. Ill. May

12, 2020), aff’d, No. 20-1802, 2020 WL 7230642 (7th Cir. Dec. 8, 2020).

Prisoners need to demonstrate circumstances that create a heightened risk

for them, such as the inability of the particular institution to control an

outbreak combined with certain health conditions that place the prisoner

“at significant risk of complications should he contract the virus.” Id.

       According to the Centers for Disease Control and Prevention

(“CDC”), those with severe obesity, hypertension, and diabetes are or may

be at “increased risk of severe illness from the virus that causes COVID-19.”



       4It appears that Defendant filed his request with the warden around July
18, 2020, and such request was denied on October 16, 2020. (Docket #105-1; #105-
2).


                            Page 6 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 6 of 11 Document 107
CDC, People with Certain Medical Conditions.5 Further, “[t]he more

underlying medical conditions someone has, the greater their risk is for

severe illness from COVID-19.” Id.

       Defendant    suffers   from   severe   obesity,   hypertension,   and

prediabetes. Defendant has demonstrated that he has multiple underlying

health conditions that that place him “at significant risk of complications

should he contract the virus.” Melgarejo, 2020 WL 2395982, at *3; see, e.g.,

United States v. Moore, No. CR 19-101 (KM), 2020 WL 4282747, at *3 (D.N.J.

July 27, 2020) (finding a defendant’s diagnoses of obesity (BMI of 40.8),

chronic obstructive pulmonary disease, type II diabetes, and hypertension,

in light of COIVD-19, created an “extraordinary and compelling”

circumstance); United States v. Porter, No. 10-20075, 2020 WL 4590524, at *2

(E.D. Mich. July 14, 2020) (“[Defendant] suffers from obesity, hypertension,

high cholesterol, and prediabetes. Such factors are sufficient to warrant

release even in younger men.”).

       4.3    Danger to Any Other Person or the Community and
              § 3553(a) Factors

       While even the Government admits that “[Defendant] has presented

an ‘extraordinary and compelling’ reason [for compassionate release],” it

correctly notes that “the analysis does not end there.” (Docket #105 at 6). A

court should also “determine that . . . [t]he defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13(2). The factors listed in § 3142(g) include, among

others thing, “the nature and circumstances of the offense charged,” “the


       5Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited December 21,
2020).


                            Page 7 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 7 of 11 Document 107
weight of the evidence against the person,” and “the history and

characteristics of the person.” 18 U.S.C. § 3142(g). Similarly, the Court must

also consider the sentencing factors set forth in 18 U.S.C. § 3553(a). Id. §

3582(c)(1)(A). These factors include, “the nature and circumstances of the

offense and the history and characteristics of the defendant;” the sentence

range established for the offense; and the need for the sentence to (1) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment. Id. §

3553(a).

       Defendant has a criminal history spanning two decades with

convictions in 1996, 1999, 2000, 2008, 2009, and 2015. (Docket #48 at 13–16).

As the sentencing court observed, Defendant, “over a long period of time,

at least 15 years . . . has not learned an awful lot from the prior encounters

with the criminal justice system.” (Docket #63 at 26). The underlying

conviction in Defendant’s most recent case is a violent felony: armed

robbery. Defendant notes that he was not the one who held the security

officer to the ground with a pistol—it was his co-felon, Ferrell. But the

loaded gun was placed in Defendant’s hand by operation of law. And

Defendant participated fully and knowingly in the crime. He was informed

of the robbery plan; he took a bus across state lines; he was shown the gun

on the drive to Community Financial; he agreed to enter the business with

his armed co-felon; and he stole the money while relying on Ferrell to hold

a gun to the security guard. He was not a “relatively low-level participant”

as he argues. (Docket #101 at 2). The Court recognizes Defendant’s good

behavior and work ethic throughout his term in prison, but he still has over

four years of his sentence left to serve.


                            Page 8 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 8 of 11 Document 107
       Defendant argues that his sentence should be reduced because of the

Supreme Court’s opinion in Dean v. United States, 137 S. Ct. 1170 (2017). In

that case, the Court held that sentencing courts may consider the

mandatory minimum sentence that they are required to impose under §

924(c) when determining the appropriate sentence for the predicate offense.

Id. at 1178 (“a sentencing court [may] consider[] a mandatory minimum

under § 924(c) when calculating an appropriate sentence for the predicate

offense.”). Because he was convicted before Dean, his sentencing court (this

Court) did not factor in the “harshness” of the mandatory sentence of his §

924(c) conviction. Defendant argues that this Court may follow Dean as it

decides his present motion for compassionate release.

       When this Court sentenced Defendant, it made explicitly clear that it

understood that one of Defendant’s charges carried an advisory sentence

recommendation and the § 924 charge carried a required minimum.

(Docket #63 at 30, 32). This Court considered Defendant’s background, role

in the offense, and criminal history score; it also considered the weight of

the evidence, the seriousness of the crime, and the goals of the criminal

justice system. (Id. at 24–31) (“Each defendant in Judge Stadtmueller’s court

is sentenced individually because each individual defendant comes from a

different background, has a different criminal history score, different role

in the offense.”). This case is not like Dean in which the sentencing court

expressed reservation and concern in imposing a harsh sentence but was

“required to disregard Dean’s [§ 924(c)] mandatory minimum when

determining the appropriate sentences for Dean’s other counts of

conviction.” Dean, 137 S. Ct. at 1175 (discussing the reasoning of the

sentencing court); see also Brown, 2020 WL 4569289, at *4 (granting a

defendant’s motion for compassionate release where the court found that


                            Page 9 of 11
 Case 2:14-cr-00226-JPS Filed 12/22/20 Page 9 of 11 Document 107
“[i]f Brown had been sentenced today rather than in 2002, there is no

question that he would have received 408 months’ imprisonment, rather

than 624 months.”).6 In 2015, this Court confidently concluded that the 144-

month sentence given to Defendant was “the only fair, just, and reasonable

sentence.” (Id. at 30). The Court’s analysis of the sentencing factors, even

assuming it is appropriate to consider the effect of the § 924(c) mandatory

sentence under Dean in compassionate release cases,7 has not changed.

       Finally, Defendant presents his release plan to move home with his

mother and stepfather and to seek employment. The Court is reminded that

“before Cook made the terrible decision to answer a relative’s call for help

with a robbery, Cook had a good job, a history of stable employment, and

was known as a family man.” (Docket #101 at 1). The Court is unconvinced



       6This case dealt with a change to § 924(c) that disallowed courts from
enhancing § 924(c) convictions when multiple convictions are charged under the
same indictment (i.e., when § 924(c) convictions are “stacked”). Brown, 2020 WL
4569289, at *1–3. However, the court compared such considerations to Dean,
which, in a similar vein, allowed a sentencing court to approach § 924(c) predicate
offenses less harshly. Id. at *4.
       7 The parties express conflicting opinions about whether it is appropriate to
consider the effect of a § 924(c) mandatory sentence in compassionate release
motions in cases where a defendant was sentenced prior to Dean. Other district
courts have wrestled with this question. See, e.g., United States v. Bond, No. LA
CR94-00563 JAK, 2020 WL 4340257, at *4 (C.D. Cal. Feb. 25, 2020). The Seventh
Circuit, like the Ninth Circuit as discussed in Bond, has decided that Dean may not
be retroactively applied to habeas corpus petitions, Worman v. Entzel, 953 F.3d 1004,
1011 (7th Cir. 2020), but there is no guidance as to whether a court may look to
Dean in compassionate release motions. But cf. Brown, 2020 WL 4569289, at *3–4
(considering whether a defendant’s sentence would have been lower had the §
924(c) amendment disallowing stacked sentences been in effect and had Dean been
decided when a defendant was sentenced). Fortunately, this Court need not decide
this question today. Whether or not it considers the § 924(c) mandatory minimum
as allowed under Dean, the Court finds that Defendant’s sentence will remain
unchanged.


                           Page 10 of 11
Case 2:14-cr-00226-JPS Filed 12/22/20 Page 10 of 11 Document 107
that Defendant will be returning to his community under better, let alone

equal, circumstances to the ones under which he had repeatedly decided to

break the law.

5.    CONCLUSION

      After giving much consideration to the § 3553(a) factors, the Court

denies Defendant’s motion for compassionate release, (Docket #101), and

denies his motion to appoint counsel, (Docket #96), as moot. The Court

grants the parties’ motions to seal certain documents as they contain

medical records and refer to documents previously filed under seal.

(Docket #102, #104).

      Accordingly,

      IT IS ORDERED that Defendant’s motion for compassionate

release, (Docket #101), be and the same is hereby DENIED;

      IT IS FURTHER ORDERED that Defendant’s original motion for

appointment of counsel and for compassionate release, (Docket #96), be and

the same is hereby DENIED as moot; and

      IT IS FURTHER ORDERED that both parties’ motions to seal

certain documents, (Docket #102, #104), be and the same are hereby

GRANTED.

      Dated at Milwaukee, Wisconsin, this 22nd day of December, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                           Page 11 of 11
Case 2:14-cr-00226-JPS Filed 12/22/20 Page 11 of 11 Document 107
